Citation Nr: 1818836	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-40 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to rating in excess of 20 percent for left ulnar neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in March 2018.

The Board notes that additional evidence has been associated with the file subsequent to the statement of the case issued in September 2014.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

Throughout the period on appeal, the Veteran's left ulnar neuropathy has manifested by severe incomplete paralysis.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a rating of 30 percent for left ulnar neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8516 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Under DC 8516 (ulnar nerve), with respect to the major, dominant extremity a 10 percent rating is assigned for mild incomplete paralysis; a 30 percent rating is assigned for moderate incomplete paralysis; and a 40 percent rating is assigned for severe incomplete paralysis.  Complete paralysis of the dominant extremity, marked by "griffin claw" deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened warrants a 60 percent rating.  For the minor, non-dominant extremity, the DC provides for a 10 percent disability rating for mild incomplete paralysis, a 20 percent disability rating for moderate incomplete paralysis, a 30 percent disability rating for severe, and a 50 percent rating for complete paralysis, as described above.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Facts and Analysis

The Veteran is seeking a rating in excess of 20 percent for his service-connected left ulnar neuropathy.  In this regard, he reported during an August 2013 VA examination that his left arm symptoms of numbness, burning, and tingling had worsened over the preceding five years.  Thereafter, he stated during the March 2018 Board hearing that a 30 percent evaluation for this disability would satisfy his appeal.

As noted above, the Veteran was afforded a peripheral nerve examination in August 2013.  The examiner noted that the Veteran is right-handed.  She found that the Veteran experiences severe incomplete paralysis of his left ulnar nerve.  She further stated that this disability causes the Veteran functional impairment in terms of difficulty with fine motor movements and with lifting and moving heavy objects.

Thereafter, the Veteran was afforded another peripheral nerve examination in May 2014.  The examiner confirmed that the Veteran is right-handed.  She also found that the Veteran experiences severe incomplete paralysis of his left ulnar nerve.  She further stated that this disability causes the Veteran functional impairment in terms pain, numbness, tingling, and limited strength in his left arm.

The Board finds that the Veteran has experienced severe incomplete paralysis of his left ulnar nerve throughout the period on appeal indicative of a 30 percent disability rating.  In this regard, both VA examiners indicated that the Veteran is right handed and that he experiences severe incomplete paralysis of his left ulnar nerve.  38 C.F.R. § 4.124a, DC 8516.  

Thus, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence shows that a 30 percent rating for left ulnar neuropathy is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  This is considered a full grant of the claim on appeal as the Veteran expressly stated during the March 2018 Board hearing that a 30 percent for this disability would satisfy the appeal.


ORDER

For the entire rating period, an increased initial rating of 30 percent for left ulnar neuropathy is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


